DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 23 June 2020 is acknowledged. Claims 1-17 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-256547 A (“Mitsuta”) as evidenced by US 2012/0190759 (“Jing”).
	JP 2013-256547 A was made of record with applicant’s IDS dated 22 June 2021. A partial machine translation is enclosed. 
	The additional reference is cited to show the inherency of a limitation in the primary reference. See MPEP 2131.01.
	As to claims 1, 4, and 12, Mitsuta teaches a resin composition for a semiconductor package (para. 0001) that includes an epoxy resin (para. 0008), which is a thermosetting resin (see claim 9) and an amine curing agent (para. 0012). As such, while not specifically stated, the composition is a thermosetting resin composition. Mitsuta in particular exemplifies 3,3’-diethyl-4,4’-diaminodiphenylmethane as an amine curing agent (para. 0031), which contains C1-C20 unsubstituted alkyl group, and C1-C20 unsubstituted alkylene group as required by claim 1, and is an aromatic amine compound containing 2 amine groups as required by claim 4. 
Mitsuta teaches an acrylic polymer (para. 0014) as required by claims 1 and 12. While Mitsuta does not explicitly state that the acrylic resin is thermoplastic, the exemplified materials, Kuraray LA2250, LA2140, and LA4285 (para. 0031), are known to be thermoplastic elastomers, as evidenced by Jing, para. 0015.
Mitsuta further teaches inorganic filler of spherical silica (para. 0031). 
Table 1 of Mitsuta, para. 0033 shows numerous examples of compositions having the aforementioned components, and further teaches glass transition temperatures ranging from 75 to 80 degrees C, which is within the recited range.
As to claim 2, the examples of Mitsuta, table 1, show 32 parts of the amine compound to 100 parts of the epoxy thermosetting resin, or 312 parts or thermosetting resin to 10 parts of amine compound, which is within the recited range.
As to claims 7 and 8, Mitsuta teaches examples, such as 2-4, Table 1, of cured compositions having a modulus of 8 GPa and below. While this is measured at a temperature lower than the recited temperatures of claims 7 and 8, it is reasonable to presume that these compositions would meet the recited modulus of under 16 GPa and under 8 GPa at the recited temperatures of claims 7 and 8, given that the composition is composed of the same resins as recited, and in particular due to the presence of thermoplastic resin in the compositions of Mitsuta.

Claim(s) 1, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 2015-017247 A (“Miyamoto”) as evidenced by US 6,551,714 (“Tobisawa”) and US 2010/0193961 (“Konishi”).
JP 2015-017247 A was made of record with applicant’s IDS dated 22 June 2021. A partial machine translation is enclosed. 
The additional references are used to show certain limitations are inherently met by JP 2015-017247 A. See MPEP 2131.01.
As to claims 1 and 12, Miyamoto teaches an epoxy resin composition with an epoxy resin (para. 0010). The examples of Miyamoto, Table 1, include curing agents including the aminotriazine novolac epoxy resin LA-7054, where Tobisawa evidences that such resins have the formula 
    PNG
    media_image1.png
    80
    252
    media_image1.png
    Greyscale
(4:1-15; 6:33-36), and is an amine compound containing unsubsituted alkylene groups. The examples of Miyamoto contain filler (Table 1, para. 0124), and all have a cured Tg of approximately 220 degrees C (Table 1). Furthermore, example 3 contains SG-P3, which is an thermoplastic acrylic polymer as evidenced by Konishi, Table 2.
As to claims 7 and 8, Miyamoto, example 3, teaches a modulus of approximately 3 GPa at 30 degrees C. While Miyamoto does not teach the recited storage modulus at 180 degrees and 260 degrees C as required by claims 7 and 8, it is reasonable that these are met inherently, due to the use of the same material, in particular thermoplastic resin.
As to claim 9, Miyamoto teaches the use of HP-4710, a naphthalene based epoxy resin (para. 0115).

Claim(s) 13 and 14 rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 2015-017247 A (“Miyamoto”) as evidenced by US 6,551,714 (“Tobisawa”), US 2010/0193961 (“Konishi”), and US 2015/0037589 (“Inoue”).
The discussion of Miyamoto with respect to claim 12 is incorporated by reference. Example 3 of Miyamoto teaches SG-P3, which as evidenced by Inoue, para. 0104, has structural units (I) and (II), which referring to Inoue has structures of (meth)acrylic ester and acrylonitrile as required by claim 13, and has weight average molecular weight of 850000 as required by claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-256547 A (“Mitsuta”) as evidenced by US 2012/0190759 (“Jing”).
The discussion of Mitsuta with respect to claim 1 is incorporated by reference.
As to claim 3, Mitsuta does not exemplify the recited ratio. However, more broadly, Mitsuta teaches that the ratio of amine hydrogen to epoxy equivalents is in the range of 0.7 to 1.4 (para. 0013), which overlaps the recited range. As such, the use of amine hydrogen to epoxy, including at 1.4, is contemplated by Mitsuta.
As to claim 9, Mitsuta does not exemplify the recited epoxy resins, but teaches broadly that the epoxy resin may include bisphenol A, phenol novolac epoxy, phenol aralkyl, biphenyl type, dicyclopentadiene epoxy (para. 0008), and as such, the use of recited resins is an obvious modification suggested by Mitsuta.

Claim(s) 5, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-017247 A (“Miyamoto”) as evidenced by US 6,551,714 (“Tobisawa”) and US 2010/0193961 (“Konishi”).
The discussion of Miyamoto with respect to claim 1 is incorporated by reference. 
Miyamoto does not exemplify the recited amount of filler with thermoplastic (example 3 is calculated as having 190 parts of filler per 100 parts of the recited resins). However, Miyamoto generally teaches that the amount of filler can be adjusted to reduce the coefficient of thermal expansion between 40 and 95 % of the composition (para. 0031). Given this, in the composition of example 3, having 99 parts of nonfiller components, Miyamoto suggests an amount of filler between 66 parts and 1980 parts, or a ratio of filler to the epoxy, amine compound, and thermoplastic of 66 to 2000, which includes the recited range. It would be obvious therefore to adjust the amount of filler, including within recited ratio, in order to adjust the CTE.
As to claim 6, example 3 does not teach the recited CTE. However, numerous other examples of Miyamoto, examples 5 and 7, have CTE in the recited range. Furthermore, Miyamoto teaches that compositions may include further thermoplastic (paras. 0067, 0078), and as such, Miyamoto suggests that the recited Tg and CTE can be achieved, and the utility of including thermoplastic.
As to claim 11, example 3 includes an additional naphthol novolac resin, but not a phenol novolac. However, addition phenol novolac resins are specifically recited as being useful in combination as the curing agent (para. 0058), and as such, the use of additional phenol novolac is an obvious modification suggested by Miyamoto.
As to claim 16, while note exemplified, Miyamoto teaches that the resin composition may be impregnated into a fabric substrate to form prepreg (para. 0081).

Claim(s) 1, 9-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-256626 A (“Goto”) as evidenced by US 2008/0241578 (“Lin”).
JP 2009-256626 A was made of record with applicant’s IDS dated 16 August 2022. A partial machine translation is enclosed. 
As to claim 1, Goto teaches an epoxy based resin composition having an epoxy resin, which is a thermosetting resin, and hardening agent (para. 0023) which is a thermosetting resin composition. Goto teaches epoxy resin compositions are suitable for a semiconductor device, thus semiconductor package (para. 0002). Goto teaches that the hardening agent may be an amine compound (paras. 0045-0047), and specifically exemplifies LA-1356 aminotriazine phenol novolac, which as evidenced by Lin, para. 0026, has the structure 
    PNG
    media_image2.png
    96
    206
    media_image2.png
    Greyscale
which is an amine compounds having unsubstituted C1 alkylene and unsubstituted C1 alkyl groups.
The examples of Goto include silica filler (para. 0135), and Goto exemplifies compositions having glass transition temperatures below 230 degrees C (Table 1). 
While not exemplified, Goto teaches the composition may further include thermoplastics for toughness (para. 0110), and as such, the provision of such compositions using thermoplastic resin is an obvious modification suggested by Goto.
As to claim 9, Goto exemplifies biphenyl epoxy resin, bisphenol A epoxy resin (para. 0130).
As to claim 10, Goto teaches the composition includes a maleimide compound, including bismaleimide compounds (para. 0108).
As to claim 11, Goto teaches the use of combinations of hardeners, including additional phenol novolac resin (para. 0131, table 1, example 1).
As to claim 16, Goto teaches a prepreg of the resin composition and a fabric substrate (para. 0117).
As to claim 17, Goto teaches copper clad laminate using the prepreg (para. 0128).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-25626 A (“Goto”) as evidenced by US 2008/0241578 (“Lin”) as applied to claim 1, further in view of US 2017/0145251 (“Ogawa”).
As to claim 15, Goto teaches mean particle diameter of silica (inorganic filler) of 5 micrometers or less (para. 0089), which is within the first particle size range, and teaches the utility of using a plurality of silicas having differing particle size distribution for fine packing and flowability (para. 0088), but does not specifically teach the second filler having particle size from 1 to 90 nm. However, Ogawa teaches liquid epoxy resin compositions, and teaches that high packing and fluidity can arise from using combinations of silica fillers of 0.2 to 5 micrometers and 7 to 50 nm respectively (paras. 0048-0049). Given that the fillers in the resin composition are employed for the same purpose of fluidity and high packing, it would be an obvious modification of Goto to use multimodal fillers of the recited particles as taught by Ogawa to be suitable for that purpose.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764